DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 16-30 have been examiner in this application. Claims 1-15 were canceled in a preliminary amendment on 9/29/2020.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 9/29/2020 and 10/01/2020 have been considered. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2018-070218 filed on March 30, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 16, 18, and 23-24 are objected to because of the following informalities: 
Claims 16 and 24 recite “A non-transitory computer readable medium including program instructions which when executed by a processor causing a computer to execute a process…” but appears it should read “A non-transitory computer readable medium including program instructions which when executed by a processor cause
Claim 18 recites “wherein a case where the candidate is the stopping-off passenger who gets out of the taxi in the middle…” while the examiner can ascertain the scope of the claims,  it  appears claim 18 should recite “wherein a case where the candidate is a stopping-off passenger who gets out of the taxi in the middle…” for the purposes of clarity and the provide antecedent basis for the limitation “stopping-off passenger.” 
Claim 23 recites “wherein input of attribute of a taxi that is hoped to get in is accepted” but appears it should recite “wherein input of an attribute of a taxi that is hoped to get in is accepted”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19, 24-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “…a stopping-off passenger who gets out of the taxi in the middle…” – this limitation renders the claim indefinite because the scope of “in the middle” 
Additionally, Claim 18 refers to “…the stopping-off passenger who gets out of the taxi in the middle…”, Claim 24 refers to “…the first user who gets out of the taxi in the middle…”, and Claim 30 refers to “… the first user who gets out of the taxi in the middle…” – these limitations are indefinite for the same reasons discussed above with regards to claim 17. The examiner interprets “in the middle” in the same manner discussed above.
Further regarding the limitation of claim 18, “…the stopping-off passenger who gets out of the taxi in the middle…”, the claim lacks sufficient antecedent basis for “the stopping-off passenger” and therefore renders the claims indefinite because it is unclear what “the stopping-off passenger” refers to and whether there should be some previous step involving a “stopping-off passenger.” For the purposes of further examination, the examiner interprets “the stopping-off passenger” to refer to any passenger that gets off the taxi.  
Claim 19 recites “…the calculated cost includes a balance amount between a second taxi fare from a getting-in spot to the final getting-out spot and the first taxi fare that is accepted from the sharing partner, and the charge…” – however, the claim is indefinite because it is unclear whether  the limitation “a balance amount…” is associated with 1) a second taxi fare…and the first taxi fare, or 2) a second taxi fare…and the first taxi fare, and the charge. Furthermore, it is 
Claim 26 similarly recites “…a second cost including a balance amount between a second taxi fare predicting a cost from the getting-in spot to a final getting-out spot and the first taxi fare, and a second charge…” – however, similar to claim 19 above, the claim is indefinite because it is unclear whether the limitation “a balance amount…” is associated with 1) a second taxi fare…and the first taxi fare, or 2) a second taxi fare…and the first taxi fare, and a second charge. Furthermore, it is unclear if “a balance amount between…” indicates that the balance amount is some amount in between (e.g. within the higher and lower of, an average of, etc.) the subsequently recited fares, if the balance amount is some amount that is a sum of a second taxi fare and the first taxi fare, or if the balance amount is an amount obtained by subtracting one amount from the other. Therefore, because the claim is subject to a number of different claim constructions, the scope of the claim is indefinite. See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of 
Dependent claims 25-27 are also rejected as they depend from claim 24 and also claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claims 16, 24, and 28 and the respective dependent claims 17-23 and 25-27 recite “A non-transitory computer readable medium including program instructions which when executed by a processor causing a computer to execute a process…” (i.e. an article of manufacture) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claims 29 and 30 recite “An information processing method…” (i.e. a process) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. As a result, claims 16-30 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or 
Step 2A Prong One:
Independent claims 16, 28, and 29 recite limitations for acquiring a candidate sharing a taxi and a calculated cost in the case of sharing with the candidate; displaying (providing) the candidate and the calculated cost that are acquired; and accepting selection of whether or not to share with the displayed candidate. Independent claims 24 and 30 recite limitations for acquiring a getting-in spot and a getting-out spot of each user; outputting information relevant to the other user and a calculated cost of sharing a taxi to each of a first user and a second user extracted from the users; accepting selection of whether or not to share the taxi from the first user and the second user; collecting a cost for the first user from the first user who gets out of the taxi in the middle of the case of accepting selection of sharing a taxi from the first user and a second user; and paying a cost obtained by subtracting a charge from the cost collected from the first user to the second user. These limitations of independent claims 16, 24, 28, 29, and 30 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 16, 28, and 29 above amount to processes for organizing a rideshare by acquiring and presenting a potential ridesharing candidate and a cost to share with the potential ridesharing candidate, and accepting a response indicating whether or not sharing with the potential ridesharing candidate was accepted. The limitations of claims 24 and 30 above amount to processes for receiving pickup/dropoff location information, presenting another user and cost information for sharing to first and second users such that each user and receiving a 
Step 2A Prong Two: 
The judicial exception (i.e. abstract idea) recited in each of claims 16, 24, 28, 29 and 30 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. organizing a rideshare by acquiring and presenting a potential ridesharing Alice Corp.” Furthermore, the “displaying” or “outputting” steps in the claims amount to nothing more than the use of a generic computer in its ordinary capacity to display/output information and at best links the performance of the abstract idea to a particular technological environment (i.e. carrying out the abstract idea on a computer, which, similar to above only indicates mere instructions to “apply it”). The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea.
Step 2B:
Claims 16, 24, 28, 29, and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. organizing a rideshare by acquiring and presenting a potential ridesharing candidate and a cost to share with the potential ridesharing candidate, and accepting a response indicating whether or not sharing with the potential ridesharing candidate was accepted of claims 16, 28, and 29; and receiving pickup/dropoff location information, presenting another user and cost information for sharing to first and second users such that each user and receiving a response whether or not to share a ride from each of the first and second users, managing collection and payments of costs between the users for the shared ride of claims 24 and 30) using generic computers/computer components (i.e.  “A non-transitory computer readable medium including program instructions executed by a processor…”, and “the processor” of claims 16, 24, and 28; and “an information processing apparatus to perform processing” and “a processor” of claims 29 and 30). Additionally, the “displaying” or “outputting” steps in the claims amount to nothing more than the use of a generic computer in its ordinary capacity to display/output information and at best links the performance of the abstract idea to a particular technological environment (i.e. carrying out the abstract idea on a computer, which, similar to above only indicates mere instructions to “apply it”), which is not sufficient to amount to significantly more than the abstract idea. 
Dependent Claims:
Dependent claims 17-23 and 25-27 are directed to the same abstract ideas recited in independent claims 16 and 24 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 17-19, 21, 23 and 25-27 do not recite any further additional 
Claims 20 and 22 additionally recites limitations for transmitting destination information (claim 20) and an “accepted condition” (claim 22), however, the claim does not even recite elements that perform these transmitting functions. Even if the transmitting function was performed by “the processor,” just transmitting information at a high level of generality would amount to nothing more than using a computer (e.g. a processor) in its ordinary capacity. 
Therefore, claims 16-30 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 20-21, 23-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150095198 A1 to Eramian in view of US 20170169366 A1 to Klein et al. (Klein). 

Claim 16: Eramian teaches: 
A non-transitory computer readable medium including program instructions which when executed by a processor causing a computer to execute a process (Eramian: ¶ 0026, ¶ 0110 showing computer readable medium storing instructions executed by at least one processor) comprising: 
acquiring, by the processor, a candidate sharing a taxi (Eramian: ¶ 0085, ¶ 0086 showing determining users are in close proximity to one another to share a ride in a vehicle, e.g. a taxi, and that each user (which as per ¶ 0028-0035 is using a user device running a transportation application to interact in the system)  receives information about the candidate sharing a vehicle) and a calculated cost in the case of sharing with the candidate (Eramian: ¶ 0083-0084, ¶ 0086-0087 showing cost information transmitted to each respective user for a shared ride with the other user); 
displaying, by the processor, the candidate and the calculated cost that are acquired (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each user device 110 providing the acquired/determined travel information to each of the users); 

With respect to the remaining limitation: 
and accepting, by the processor, selection of whether or not to share with the displayed candidate 
 on the user device, i.e. “by the processor,” to share with the displayed candidate. However, Klein teaches a user device accepting a user selection of an option to share with a displayed ride sharing candidate via a graphical user interface on the user device (Klein: Fig. 8 and ¶ 0066-0068, with ¶ 0068 and Fig. 8 elements 316/317 specifically showing “Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the user device receiving the selection of whether or not to share the ride with the displayed candidate of Klein in the ridesharing system of Eramian with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Carpools can be limited when passengers lack initiative to organize the carpools, are hesitant about riding with strangers, and/or do not want to be constrained to other people's schedules” (Klein: ¶ 0002) and “Passengers can benefit from taking part in the savings to the transportation company translated as fare discounts, earned points, or the like. Vehicle occupancy and efficiency will increase due to the win-win scenario created for both a vehicle owner/operator and the passengers” (Klein: ¶ 0078). 

Claim 17: 
wherein whether or not the candidate is a stopping-off passenger who gets out of the taxi in the middle is displayed
Eramian teaches that one of the ride sharing candidates may be a person who gets out at some point in the middle of the route (Eramian: Fig. 4 and ¶ 0083-0089), but does not explicitly mention displaying this information by the processor. However, Klein teaches a user device displaying information indicating that the ride sharing candidate gets out in the middle of the route (Klein: Fig. 9 and ¶ 0066-0068 showing display indicating passenger 2 drop off location “307” is in between passenger 1 pickup location and passenger 1 drop off location, i.e. in the middle). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of the route showing the ridesharing candidate is a second passenger with a dropoff location before the first passenger of Klein in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed regarding claim 16 above. 

Claim 20: Eramian/Klein teach claim 16.  
wherein input of a message of a candidate destination is accepted and transmitted (Eramian: ¶ 0084-0085 showing each of users 402, 404 utilize transportation application on respective user devices to request transport, wherein the request of user 404, i.e. “a candidate”, may have a destination location C), and 

With respect to the remaining limitation, while Eramian suggests communication between the ridesharing users, i.e. between a first user and “the candidate” (Eramian: ¶ 0085-0086), Eramian 
a message from the candidate is acquired and displayed (Klein: Fig. 8 and ¶ 0063, ¶ 0066-0069 showing ridesharing request from passenger 2 is acquired and displayed to first passenger) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included acquiring and displaying the request from a potential second passenger, i.e. a candidate, of Klein in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed regarding claim 16 above.

Claim 21: Eramian/Klein teach claim 16. With respect to the following limitation, while Eramian teaches acquiring a position of the candidate (Eramian: ¶ 0083-0085 and Fig. 4), Eramian does not explicitly teach the following. However, Klein teaches: 
wherein a position of the candidate is acquired, and the acquired position is displayed on a map (Klein: ¶ 0066-0068, Fig. 8 showing acquiring and displaying second passenger, i.e. candidate, location; Fig. 9 and ¶ 0066, ¶ 0068 displaying passenger 2 pickup location on a map)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included acquiring and displaying the pickup location of a potential second passenger, i.e. a candidate, of Klein in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed regarding claim 16 above.

Claim 23: Eramian/Klein teach claim 16. Eramian, as modified above, further teaches: 
wherein input of attribute of a taxi that is hoped to get in is accepted (Eramian: at least ¶ 0016 showing “the user may select to not consider particular types of transportation providers, such as taxi services, black car or limousine services, or subway services, for various reasons including accessibility (e.g., wheelchair access), personal preference, time constraints, and/or compliance with a travel policy (e.g., a corporate travel policy). Additionally, other parameters may be selected by the user and used as a filter to the displayed transportation providers and routes”; also ¶ 0031 “input may be entered prior to or during selection of a travel route, such as user preferences including type of transportation/transportation provider, brand/name of transportation provider, time of travel, route of travel including potential travel fees, or other preference”), and dispatch of a taxi matching to the accepted attribute is requested (Eramian: ¶ 0017 showing matching and notifying transportation provider to begin the travel route) 

Claim 24: Eramian teaches: 
A non-transitory computer readable medium including program instructions which when executed by a processor causing a computer to execute a process (Eramian: ¶ 0026, ¶ 0110 showing computer readable medium storing instructions executed by at least one processor) comprising: 
acquiring a getting-in spot and a getting-out spot of each user (Eramian: ¶ 0084-0085, ¶ 0087 showing receiving requests from users 402 and 404, including the start location (e.g. location A) and destination locations (e.g. location B and location C) of each user); 
outputting, by the processor, information relevant to the other user and a calculated cost in the case of sharing a taxi to each of a first user and a second user extracted from the users (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each user device 110 providing the acquired/determined travel information to each of the users); 

With respect to the limitation: 
accepting, by the processor, selection of whether or not to share the taxi from the first user and the second user; 
Eramian teaches that users each utilize a transportation application to be informed about both the other users with whom they can share a ride and the cost for sharing a vehicle/ride, wherein “users 402 and 404 may select to utilize transportation provider 460 together to lessen the financial cost of the travel route” (Eramian: ¶ 0085; also generally see ¶ 0083-0087) and that a first and second user agree to pickup a third user (Eramian: ¶ 0083, ¶ 0089), which would suggest but does not explicitly state that the user provides a selection on the user device, i.e. “by the processor,” to share with the displayed candidate. However, Klein teaches user devices accepting a user selection of an option to share with a displayed ride sharing candidate via a graphical user interface on the user device (Klein: Fig. 8 and ¶ 0066-0068, with ¶ 0068 and Fig. 8 elements 316/317 specifically showing “Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” 

Eramian, as modified above, further teaches: 
collecting, by the processor, a cost for the first user (Eramian: ¶ 0017 showing “the travel server may arrange payment using user information and/or a payment provider. In certain embodiments, the travel server may instead arrange payment at the end of the trip, using user information and/or a payment provider”; also see ¶ 0022 “the application may enable payment through a payment provider utilizing pro rata shares of the travel costs. Thus, the passengers may easily calculate and pay their share” and also see ¶ 0023, ¶ 0025-0036 showing payment collected from each user for their pro rata portion of the fare) 
and paying, by the processor, a cost obtained by subtracting a charge from the cost collected from the first user to the second user (Eramian: ¶ 0086-0087 showing second user and the first user either split the fare, or each user pays a respective calculated pro rata portion of the fare; i.e. the amount that the second user pays subtracted from the overall fare, is the pro rata portion left for the first user to pay)

Claim 28: Eramian teaches: 
A non-transitory computer readable medium including program instructions which when executed by a processor causing a computer to execute a process (Eramian: ¶ 0026, ¶ 0110 showing computer readable medium storing instructions executed by at least one processor) comprising: 
acquiring, by the processor, a candidate sharing a vehicle (Eramian: ¶ 0085, ¶ 0086 showing determining users are in close proximity to one another to share a ride in a vehicle, and that each user (which as per ¶ 0028-0035 is using a user device running a transportation application to interact in the system) receives information about the candidate sharing a vehicle) and a calculated cost in the case of sharing with the candidate (Eramian: ¶ 0083-0084, ¶ 0086-0087 showing cost information transmitted to each respective user for a shared ride with the other user); 
displaying, by the processor, the candidate and the calculated cost that are acquired (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each user device 110 providing the acquired/determined travel information to each of the users); and 

With respect to the limitation: 
accepting, by the processor, selection of whether or not to share with the displayed candidate
Eramian teaches that users each utilize a transportation application to be informed about both the other users with whom they can share a ride and the cost for sharing a vehicle/ride, wherein “users 402 and 404 may select to utilize transportation provider 460 together to lessen the financial cost of the travel route” (Eramian: ¶ 0085; also generally see ¶ 0083-0087), which would suggest but does not explicitly state that the user provides a selection on the user device, i.e. “by the processor,” to share with the displayed candidate. However, Klein teaches a user device accepting a user selection of an option to share with a displayed ride sharing candidate via a graphical user interface on the user device (Klein: Fig. 8 and ¶ 0066-0068, with ¶ 0068 and Fig. 8 elements 316/317 specifically showing “Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the user device receiving the selection of whether or not to share 

Claim 29: Eramian teaches: 
An information processing method for causing an information processing apparatus to perform processing (Eramian: ¶ 0024-0026 showing user device executing instructions to carry out a process) of: 
acquiring, by a processor, a candidate sharing a taxi (Eramian: ¶ 0085, ¶ 0086 showing determining users are in close proximity to one another and that each user (which as per ¶ 0028-0035 is using a user device running a transportation application to interact in the system)  receives information about the candidate sharing a vehicle) and a calculated cost in the case of sharing with the candidate (Eramian: ¶ 0083-0084, ¶ 0086-0087 showing cost information transmitted to each respective user for a shared ride with the other user); 
displaying, by the processor, the candidate and the calculated cost that are acquired (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; 

With respect to the limitation: 
accepting, by the processor, selection of whether or not to share with the displayed candidate
Eramian teaches that users each utilize a transportation application to be informed about both the other users with whom they can share a ride and the cost for sharing a vehicle/ride, wherein “users 402 and 404 may select to utilize transportation provider 460 together to lessen the financial cost of the travel route” (Eramian: ¶ 0085; also generally see ¶ 0083-0087), which would suggest but does not explicitly state that the user provides a selection on the user device, i.e. “by the processor,” to share with the displayed candidate. However, Klein teaches a user device accepting a user selection of an option to share with a displayed ride sharing candidate via a graphical user interface on the user device (Klein: Fig. 8 and ¶ 0066-0068, with ¶ 0068 and Fig. 8 elements 316/317 specifically showing “Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the user device receiving the selection of whether or not to share the ride with the displayed candidate of Klein in the ridesharing system of Eramian with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Carpools can be limited when passengers lack initiative to organize the carpools, are hesitant about riding with strangers, and/or do not want to be constrained to other 

Claim 30: Eramian teaches: 
An information processing method for causing an information processing apparatus to perform processing (Eramian: ¶ 0024-0026 showing user device executing instructions to carry out a process) of: 
acquiring, by a processor, getting-in spot and a getting-out spot of each user (Eramian: ¶ 0084-0085, ¶ 0087 showing receiving requests from users 402 and 404, including the start location (e.g. location A) and destination locations (e.g. location B and location C) of each user); 
outputting information relevant to the other user and a calculated cost in the case of sharing a taxi to each of a first user and a second user extracted from the users (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each user device 110 providing the acquired/determined travel information to each of the users); 

With respect to the limitation: 
accepting, by the processor, selection of whether or not to share a taxi from the first user and the second user; 
Eramian teaches that users each utilize a transportation application to be informed about both the other users with whom they can share a ride and the cost for sharing a vehicle/ride, wherein “users 402 and 404 may select to utilize transportation provider 460 together to lessen the financial cost of the travel route” (Eramian: ¶ 0085; also generally see ¶ 0083-0087) and that a first and second user agree to pickup a third user (Eramian: ¶ 0083, ¶ 0089), which would suggest but does not explicitly state that the user provides a selection on the user device, i.e. “by the processor,” to share with the displayed candidate. However, Klein teaches user devices accepting a user selection of an option to share with a displayed ride sharing candidate via a graphical user interface on the user device (Klein: Fig. 8 and ¶ 0066-0068, with ¶ 0068 and Fig. 8 elements 316/317 specifically showing “Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318”), wherein at least a first and second user may provide a selection of whether or not to share the taxi (Klein: ¶ 0072-0075 showing the notification in Fig. 8 can be displayed to a plurality of initial passengers for providing selection of whether to accept or decline the additional passenger request; also see ¶ 0036, ¶ 0054-0055). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving selection of whether or not to share the ride from a plurality of initial passengers of Klein in the ridesharing system of Eramian with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Carpools can be limited when passengers lack initiative to organize the carpools, are hesitant about riding with strangers, 

Eramian, as modified above, further teaches:
collecting, by the processor, a cost for the first user ((Eramian: ¶ 0017 showing “the travel server may arrange payment using user information and/or a payment provider. In certain embodiments, the travel server may instead arrange payment at the end of the trip, using user information and/or a payment provider”; also see ¶ 0022 “the application may enable payment through a payment provider utilizing pro rata shares of the travel costs. Thus, the passengers may easily calculate and pay their share” and also see ¶ 0023, ¶ 0025-0036 showing payment collected from each user for their pro rata portion of the fare) from the first user who gets out of the taxi in the middle in the case of accepting selection of sharing a taxi from the first user and the second user (Eramian: ¶ 0084, ¶ 006-0088 showing calculation of pro rata portion of the cost/fare for the transportation for each user, which may be a user 404 that gets off in the middle at location B of the route (see Fig. 4); also see ¶ 0084-0086 showing first and second users agreed to share ride); 
and paying, by the processor, a cost obtained by subtracting a charge from the cost collected from the first user to the second user (Eramian: ¶ 0086-0087 showing second user and the first user either split the fare, or each user pays a respective calculated pro 

Claims 18-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150095198 A1 to Eramian in view of US 20170169366 A1 to Klein et al. (Klein), and further in view of US 20170365030 A1 to Shoham et al. (Shoham).

Claim 18:  Eramian/Klein teach claim 16. With respect to the following limitations: 
wherein in a case where the candidate is the stopping-off passenger who gets out of the taxi in the middle, the calculated cost includes a first taxi fare that the stopping-off passenger pays a sharing partner, and a charge, and the first taxi fare and the charge are displayed
While Eramian teaches the calculated cost as including a charge provided to each user (Eramian: ¶ 0083-0084, ¶ 0086-0087), and Klein teaches wherein the candidate second passenger is a passenger who gets out in the middle of the route (Klein: Fig. 9 and ¶ 0066-0068 showing display indicating passenger 2 drop off location “307” is in between passenger 1 pickup location and passenger 1 drop off location, i.e. in the middle) and displaying a ridesharing request received from a second passenger (“passenger 2”) showing a fare discount that would result from the first passenger accepting to share the ride with the second passenger (Klein: Fig. 8 and ¶ 0063-0068 generally) Eramian/Klein do not explicitly teach the calculated cost including a first taxi fare that the stopping-off passenger, i.e. the second/other passenger pays the sharing partner (e.g. first passenger) and displaying the first taxi fare. However, Shoham teaches calculating and displaying a fare split between two ridesharing users, including “fare information 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of the various portions of the fare to each of the users including the solo portions, shared portions, and total fare cost for each user of Shoham in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “riders may share the same vehicle…However, the riders do not know the underlying ride fare calculation such as, for example, how the shared ride factors into the price calculation. Further, the riders do not have much flexibility in deciding the route or the price, such as whether to take toll roads, how many subsequent riders are to share the ride, or whether the rider is willing to walk to a certain location for quicker pick-up” (Shoham: ¶ 0003) and in order to “provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization” (Shoham: ¶ 0004). 

Claim 19: 
wherein in a case where the candidate is a final getting-out passenger who gets out of the taxi at a final getting-out spot (Shoham: Fig. 11 and ¶ 0141-0142 showing second user, i.e. the candidate user, is dropped off last), 
the calculated cost includes a balance amount between a second taxi fare from a getting-in spot to the final getting-out spot and the first taxi fare that is accepted from the sharing partner (Shoham: ¶ 0119-0121, ¶ 0126 showing discounted amount for the portion of the route in which the first user and the second user’s routes overlap, which can be split between the users, i.e. a balance between the second user’s fare during the second user’s ride, and the first user’s fare during the first user’s ride), and the charge (Shoham: ¶ 0121-0122, ¶ 0129-0130 showing charge for solo portion of the ride for each user, which may be either the first or second user and also showing surcharge/tip), 
and the first taxi fare, the second taxi fare, and the charge are displayed (Shoham: ¶ 0127 showing transmitting and displaying the calculated fare amounts to each of the first/second users; Shoham: ¶ 0120-0122 showing “fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for each user”) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of the various portions of the fare to each of the users including the solo portions, discounted portions split between the users, and total fare cost for each user of Shoham in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “riders may share the same vehicle…However, the riders do not know the underlying ride fare calculation such as, for example, how the shared ride factors into the price calculation. Further, 

Claim 26: Eramian/Klein teach claim 24. With respect to the following limitation, while Eramian/Klein teach a first cost for a taxi fare and a first charge (see Eramian at ¶ 0083-0087), they do not explicitly teach the following. However, Shoham teaches: 
wherein a first cost including a first taxi fare that is paid to the second user and a first charge is notified to the first user (Shoham Fig. 9A and ¶ 0128-0131 showing displaying at least a first charge to a first user, and ¶ 0126 showing in response to user paying part of the split fare, the second user is provided a discount), 
and a second cost including a balance amount between a second taxi fare predicting a cost from the getting-in spot to a final getting-out spot and the first taxi fare, and a second charge is notified to the second user (Shoham: ¶ 0119-0121, ¶ 0126 showing discounted amount for the portion of the route in which the first user and the second user’s routes overlap, which can be split between the users, i.e. a balance between the second user’s fare during the second user’s ride, and the first user’s fare during the first user’s ride; Shoham: ¶ 0121-0122, ¶ 0129-0130 showing charge for solo portion of the ride for each user, which may be either the first or second user and also showing surcharge/tip)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of the various portions of the fare to each of the users 

Claim 27: Eramian/Klein/Shoham teach claim 26.  Eramian, as modified above, further teaches: 
wherein when the first cost is less than a calculated cost that is paid in a case where the first user independently gets in a taxi, and the second cost is less than a calculated cost that is paid in a case where the second user independently gets in a taxi (Eramian: ¶ 0083 showing “the user devices may also facilitate determining shortest travel routes between each respective start location and destination location corresponding to users 402, 404, and 406, and determine a cost to each user” and ¶ 0085 “User 402 and 404 may each utilize a transportation application on respective user devices and be informed they are in close proximity to each other. Thus, users 402 and 404 may select to utilize transportation provider 460 together to lessen the financial cost of the travel route
information relevant to the second user and the first cost are output to the first user, and information relevant to the first user and the second cost are output to the second user (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each user device 110 providing the acquired/determined travel information to each of the users)

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150095198 A1 to Eramian in view of US 20170169366 A1 to Klein et al. (Klein), and further in view of US 20190043121 A1 to Barnes et al. (Barnes).

Claim 22: Eramian/Klein teach claim 16. With respect to the limitation: 
wherein a condition for filtering the candidate is accepted, the accepted condition is transmitted, and the filtered candidate is acquired on the basis of the condition
Klein teaches receiving passenger preferences and suggests it is used for determining whether or not to grant a ride-sharing request (Klein: ¶ 0036) and that a user’s choice to accept or decline a request to share a ride may be based on the passenger’s rating or gender (Klein: ¶ 0066, ¶ 0075), but Eramian/Klein do not explicitly teach accepting a filter condition for acquiring (e.g. matching) a filtered candidate. However, Barnes teaches receiving (accepting) and storing in a database/memory of a server a condition for filtering a ridesharing candidate in a user profile (Barnes: ¶ 0019 showing storing user profile including preferences, wherein “The ride sharing preferences of each user can include…a minimum rating of a rider that a user is willing to share 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt and analysis of user profile including preferences as filter criteria for acquiring compatible ridesharing users of Barnes in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “the determination of how much each rider should to pay for their portion of the ride can be difficult and subjective problem. When determining how to split a fare amongst multiple riders, there are many variables to consider, such as the length of each rider's trip, the percentage of the trip that each rider will be sharing the ride and the amount of time the ride share adds to each rider's trip. Currently available ride sharing services utilize very basic algorithms for splitting fares amongst multiple riders” (Barnes: ¶ 0002-0003). 

Claim 25: Eramian/Klein teach claim 24. With respect to the following limitations, while Eramian/Klein discuss arranging sharing of rides between multiple users as seen in claim 24 above, which would suggest the users do not meet any conditions that would exclude them from ridesharing together, and Klein teaches wherein the preferences/profiles of the multiple passengers are used to determine potential additional passengers, i.e. where the first user does not satisfy the second condition and the second user does not satisfy the first condition (Klein: ¶ 0033, ¶0072-0075)  they do not explicitly teach the following. However, Barnes teaches: 
wherein whether or not the second user satisfies a second condition in which a condition for rejecting sharing a taxi is determined with respect to the first user (Barnes: ¶ 0019 showing “The ride sharing preferences of each user can include, but are not limited to, a minimum rating of a rider that a user is willing to share a ride with, a maximum amount of time a user is willing to wait to obtain a ride share, a preferred gender of a rider that a user is willing to share a ride with, a maximum disruption to a ride that the user is willing to endure to share a ride, and the like”; and as per ¶ 0022-0023 “In one example, a first user is on a trip and they have agreed to pay a twenty dollar fare. A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user. The second user has provided a twelve dollar desired fare and the user profile and preferences of the users do not prevent them from sharing a ride”; also see ¶ 0026, ¶ 0029-0032), 
whether or not the first user satisfies a first condition in which a condition for rejecting sharing a taxi is determined with respect to the second user (Barnes: ¶ 0019 showing “The ride sharing preferences of each user can include, but are not limited to, a minimum rating of a rider that a user is willing to share a ride with, a maximum amount of time a user is willing to wait to obtain a ride share, a preferred gender of a rider that a user is willing to share a ride with, a maximum disruption to a ride that the user is willing to endure to share a ride, and the like”; and as per ¶ 0022-0023 “In one example, a first user is on a trip and they have agreed to pay a twenty dollar fare. A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user.  the user profile and preferences of the users do not prevent them from sharing a ride”; also see ¶ 0026, ¶ 0029-0032), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the analysis of user profile including preferences in order to acquire compatible ridesharing users of Barnes in the ridesharing system of Eramian/Klein with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to determine how to split the fare for a ride share in a manner that is agreeable to each rider” (Barnes: ¶ 0013) and in order “to identify compatible ride share participants” (Barnes: ¶ 0023).

Eramian, as modified above by Barnes (such that determinations are made as to whether the profiles and preferences of the users match, and do not violate the indicated preferences of the users as seen above), further teaches: 
and in a case where the first user does not satisfy the second condition and the second user does not satisfy the first condition (Eramian: ¶ 0083-0085 showing users agree to share the ride together, i.e. neither user satisfies a condition in which they reject sharing together; also see Barnes as previously cited above), the information relevant to the other user and the calculated cost in the case of sharing a taxi are output to each of the first user and the second user (Eramian: ¶ 0086 showing the transportation application which is displayed on the user devices informs the user of the name of the other user with whom they are sharing the ride and each user’s pro rata portion of an expected monetary cost for the transport; ¶ 0028-0035 showing the transportation application 112 executed by each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628